Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered May 24, 2006, denying the petition and *469dismissing this CPLR article 78 proceeding seeking to vacate a May 20, 2005 determination of respondent Board dismissing petitioner’s claim for lost profits resulting from the termination of its contract, unanimously affirmed, without costs.
The executive director of the Department of Transportation’s Pre-K Transportation Unit was the Commissioner’s designee authorized to terminate the subject contract. Such designation was not a designation that is required to be in writing under NY City Charter § 1101 (a). The authority exercised was delegable and there was record evidence of such delegation (compare Albert Saggese, Inc. v Town of Hempstead, 100 AD2d 885, 886 [1984], affd as mod on other grounds 64 NY2d 908 [1985]; Todriff v Shaw, 95 AD2d 775 [1983]). Petitioner’s failure to provide pricing justification pursuant to the agency’s request, as required under its contract, was intertwined with the determination to terminate the contract in the City’s best interest.
We have considered petitioner’s other contentions and find them unavailing. Concur—Mazzarelli, J.P, Andrias, Buckley, Sweeny and McGuire, JJ.